Susan
Williams
                                 Cite as 2013 Ark. App. 494
2019.01.
02               ARKANSAS COURT OF APPEALS
15:33:43
                                        DIVISION I
-06'00'                               No. CR-12-1098


                                                  Opinion Delivered   September 18, 2013
DAVID COLBY SNOW
                               APPELLANT          APPEAL FROM THE DREW
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. CR-2012-39-1]

                                                  HONORABLE SAM POPE, JUDGE
STATE OF ARKANSAS
                                 APPELLEE         AFFIRMED



                           JOHN MAUZY PITTMAN, Judge

       The appellant in this criminal case was found guilty by a jury of driving while

intoxicated, third offense. On appeal, appellant argues that the trial court erred in denying

his motion to suppress evidence on the grounds that it was obtained as the result of an illegal

roadblock. We affirm because appellant’s point is not preserved for appellate review.

       When reviewing the denial of a motion to suppress evidence, we conduct a de novo

review based on the totality of the circumstances, reviewing findings of historical facts for

clear error and determining whether those facts give rise to reasonable suspicion or probable

cause. Robinson v. State, 2013 Ark. App. 464. In making our review, we give due weight to

inferences drawn by the circuit court. Id. A finding is in clear error when, after reviewing

the entire evidence and giving deference to the superior position of the circuit court to

evaluate the credibility of witnesses who testify at a suppression hearing, the appellate court

is left with the definite and firm conviction that a mistake has been made. Id.
                                 Cite as 2013 Ark. App. 494

       Viewed in light of this standard, the record shows that the supervisor of the Arkansas

State Police Highway Patrol Division, Troop F, authorized a sobriety checkpoint to be

established for a period of one hour on the evening of August 26, 2011, at the intersection

of Florence and Jose Chapel Roads in rural Drew County. Two troopers were assigned to

the checkpoint. Soon after initiating the checkpoint, the troopers saw a vehicle come around

a curve toward the checkpoint. The driver of the vehicle slammed on his brakes a short

distance past the curve, turned into a cemetery, and turned off his lights. One of the troopers

went to see if the vehicle was trying to avoid the checkpoint. The occupants of the vehicle

had exited and were standing near the front passenger side tire when the trooper approached.

Appellant, who concedes that he was the driver of the vehicle, had a strong odor of

intoxicants about him. Field sobriety tests were administered to appellant, and, after

determining that appellant was probably impaired, the trooper placed him under arrest.

       On appeal, appellant argues that the evidence obtained as a result of the stop should

have been suppressed because the roadblock was “set up as a mere subterfuge” and was

therefore unconstitutional. However, this question was neither raised before nor ruled upon

by the trial court. Appellant’s motion to suppress did not mention the roadblock at all but

instead merely asserted generally that the search was unreasonable and that the fruits thereof

should be suppressed pursuant to Wong Sun v. United States, 371 U.S. 471 (1963). The only

mention of any possible infirmity relating to the roadblock was at the very close of the

suppression hearing, when appellant asked for a ruling on whether the roadblock was

constitutional. The trial court ruled that it was, but there is nothing to show that appellant’s


                                               2
                                  Cite as 2013 Ark. App. 494

counsel directed the trial court’s attention to the argument that he now makes, i.e., that the

roadblock was a mere subterfuge established for the specific purpose of stopping appellant and

no other person. Thus, appellant failed to apprise the circuit court of the particular argument

that he raises on appeal, and he failed to obtain a ruling on it. An objection must be

sufficiently specific to apprise the court of the particular error alleged, Dixon v. State, 2011
Ark. 450, 385 S.W.3d 164, and a party cannot enlarge or change the grounds for an objection

or motion on appeal but instead is bound by the scope and nature of the arguments made at

trial. Id.

        Finally, even if the argument were properly before us, we could not say that the trial

court was required to disbelieve the trooper’s testimony that there was a legitimate purpose

for the roadblock, that the roadblock was approved by his superior, and that appellant was not

specifically targeted.

        Affirmed.

        WYNNE and GRUBER, JJ., agree.

        John F. Gibson, Jr., for appellant.

        Dustin McDaniel, Att’y Gen., by: LeaAnn J. Adams, Ass’t Att’y Gen., for appellee.




                                               3